 In theMatter of ATLASBAG AND BURLAPCOMPANY, INC.andMILTONROSENBERG,ORGANIZER,BURLAP &COTTON BAG WORKERS LOCALUNION No. 2469, AFFILIATED WITH UNITED TEXTILE WORKERS UNIONCase No. C-34.-DecidedMarch4, 1936Second-hand Bag Industry-Interference, Restraint or Coercion:engenderingfear of loss of employment for union membership or activity ; expressed opposi-tion to labor organization, threats of retaliatory action ; propagandaagainstunion ; threat to close plant ; villifyingunion and unionorganizers;-Unit Appro-priate for Collective Bargaining:productionemployees-Representatives:proofof choice : membership inunion-Collective Bargaining:refusal to negotiatewith representatives ; meeting with representatives but with no intention ofbargaining in good faith ; bargaining with individual employees-Company-Dominated Union:announcement of intention to form ; domination and inter-ference with formation and administration ; financial or other support ; initiationand sponsorship ; disestablished as agency for collective bargaining-EmployeeRepresentation Plan:form and operation-"YellowDog" Contract.Mr. David A. Moscovitzfor the Board.Mr. L. L. Balleisen,of Brooklyn, N. Y., for respondent.Mr. Fred. G. Krivonos,of counsel to the Board.DECISIONSTATEMENT OF CASECharges and amended charges having been duly filed by MiltonRosenberg, Organizer, Burlap and Cotton Bag Workers Union LocalNo. 2469 affiliated with the United Textile Workers Union (herein-after termed the union), the National Labor Relations Board, by itsagent, the Regional Director for the Second Region, issued and dulyserved its complaint dated November 12, 1935, against the AtlasBag and Burlap Company, Inc., Brooklyn, New York, respondentherein, alleging that the respondent has engaged and is engaging inunfair labor practices affecting commerce in violation of Section8, subdivisions (1), (2), (3) and (5) of the National Labor Rela-tions Act.The complaint, in substance, alleges as follows :That the respondent, a New York corporation, having its principaloffice and principal place of business in Brooklyn, New York, isengaged in the purchase, reconditioning, sale and distribution ofsecond-hand burlap bags, and causes and has continuously caused a,substantial amount of such bags to be purchased and transported292 DECISIONS AND ORDERS293in interstate commerce, and causes and has continuously caused thebags reconditioned by it to be sold and transportein interstatecommerce, from and through states of the United Sties other thanthe State of New York;That the respondent's production employees constitute an appro-priate unit for the purposes of collective bargaining; that a majorityof these employees designated the union to represent them for thepurposes of collective bargaining with the respondent; that by virtueof Section 9 (a) of the National Labor Relations Act, the said unionhas been the exclusive representative of all employees in such unitfor the purposes of collective bargaining; that the union, by MiltonRosenberg, on or about October 15, 1935, sought to bargain collec-tivelywith the respondent in behalf of all of its production em-ployees; and that the respondent refused to bargain collectivelywith the union as the exclusive representative of its production em-ployees; thereby engaging in unfair labor practices within the mean-ing of Section 8, subdivisions (1) and (5) of the said Act;That the respondent has dominated and interfered with the forma-tion and administration of a labor organization of its employees,known as the "Collective Bargaining Committee of the Atlas Bagand Burlap Company", and notified its employees that, as a condi-tion of continued employment, they must sign individual contractsdesignating such "Collective Bargaining Committee" as their repre-sentative for the purposes of collective bargaining, the said contractcontaining, among others, provisions that the employees shall nothave the right to request recognition by the respondent of any union;and that the respondent made it clear by acts and threats, that afailure to comply with such notification would result in discharge orlockout of its employees; thereby engaging in unfair labor practiceswithin the meaning of Section 8, subdivisions (1), (2) and (3) ofthe said Act.The respondent's answer fails to reply to the allegations as to itscorporate organization or the appropriate bargaining unit; but itdenies the other allegations in the complaint and also alleges : thatithad no knowledge or proof that a majority of its employees haddesignated the union as their representative for collective bargaining;that the respondent did confer with Rosenberg, the union's represent-ative, but that Rosenberg did not submit any proposals in writing;that the "Collective Bargaining Committee" was initiated by a re-quest from several of the respondent's employees for a conferencewith the respondent concerning the formation of a "shop union";that the respondent, through its president, L. Prosnitz, then soughtthe advice of L.,L. Balleisen, Industrial Secretary of the BrooklynChamber of Commerce, who furnished him with documents to be 294NATIONALLABOR RELATIONS BOARDused by the, respondent's employees in the formation of a . "shopunion"; andat the respondent did not participate in the formationof the "Collective Bargaining Committee" and did not threatenits employees in securing signatures to the contract thereafter signedby several of its employees.Pursuant to notice thereof, Dr. John A. Lapp, duly designated as!Trial Examiner, conducted a hearing commencing on November 20,1935 at the Federal Building, Brooklyn, New York. The respondentappeared by L. L. Balleisen, Industrial Secretary of the BrooklynChamber of Commerce, acting under the respondent's power of at-The Board was representedby counsel.At the close of testimony for the Board, the respondentmoved to dismiss the complaint for lack of proof of the allegationstherein and on the grounds that the respondent's business is notin interstate comlerce.The motions were denied by the TrialExaminer.Full opportunity to be heard, to cross-examine witnesses and toproduce evidence was afforded to all parties.Upon the record thusmade, the stenographic report of the hearing and all evidence, oraland documentary, offered and received at the hearing, the Trial'Ex-aminer, on December 23, 1935, filed an intermediate report, findingand concluding that respondent had committed unfair labor prac-tices affecting commerce in violation of the National Labor RelationsAct as alleged in the complaint.The respondent filed exceptions tothe intermediate report, contending that the Trial Examiner's find-ings are not sustained by the evidence and that the National LaborRelations Act is unconstitutional.Acting pursuant to Article II, Section 34, National Labor RelationsBoard Rules and Regulations-Series 1, the Board, upon the entir.arecord in the proceeding, makes the following :FINDINGS OF FACTA. THE RESPONDENT AND ITS BUSINESS1.The respondent, Atlas Bag and Burlap Company,Inc:, is andhas been since October 8, 1932, a corporation organized under andexistingby virtue of the laws of the State of New York, havingits principal office and place of business in the Borough of Brook-lyn,Kings County, State of New York (hereinafter termed theplant).II. (a) The respondent is engaged in the business of purchasing,reconditioning by cleaning, mending, repairing, sorting and print-ing, and selling and distributing second-hand burlap and cotton bagsin the State of New York and many other states and in foreigncountries. DECISIONS AND ORDERS295.(b)Therespondent'spurchases of used bags are made by itsrepresentatives,from persons engaged in the business,of gatheringsuch bags and directly from "eniptiers",such as chain stores, bakeriesand the like.The respondent's sales aremade by itsrepresentatives"all over thecountry".The respondent's president,L.Prosnitz;travels("goes on the road")to other states for the purpose of makingsuch purchases and such sales;while "on the road",he sends the or-ders he receives for reconditioned bags to the respondent's plant inBrooklyn,where theyare filled.Purchases and sales are also madeby telephone,by mailand through persons who call at the respond-ent's plant.(c)The second-hand bagspurchased by the respondent are de-livered to a platform at the plant,to a large extent by the vendors'own trucks;such bagsare also delivered by common carriers andforwarders by rail, water and truck.The bags reconditioned andsold bythe respondent are transported from a platform at its plantthrough forwarders and common carriersby truck,rail and water.The respondent's employeescarry thebags received from the plat-form into the plant; they carry the bales of reconditioned bags tothe platformand the tail-ends of trucks; sometimes theyhelp loadthe bags on the trucks.(d)Upon arrivalat respondent's place of business,the bags arecleaned by machine, sorted,repaired or mended by machine, in-spected and sorted again for size and quality, counted and baled.Upon order,bags are printed on the respondent'sprinting presseswith the purchaser's name or trademark or whatever is specified.The respondent makes shipments on order.AlthoughStampa, itssecretary, testified that a stock of two or three hundred thousandbags is normally kept in the plant, he also testified that it is custo-mary not to have sufficient stock on hand to fill orders,requiringthe respondent to make purchases in order to do so.According toStampa's testimony,bags purchased by respondent normally remainin its plant for four or five weeks; the actual operation of recon-ditioning a single bag takes half a minute.The bags reconditionedby the respondent go out of its plant substantially as they come in.They come in as bags and,after improvement in the course of therespondent's processing operations,go out as bags.-(e) In the course of the respondent'sbusiness there is a con-tinuous flow of second-hand bags to its plant from states otherthan the state of NewYorkand from its plant to states other thanthe stateof New York. A substantialproportion,approximately26% for the year ended November 15, 1935, of the bags purchased bythe respondent is caused by the respondent to be purchased and trans-ported in interstate commerce from states other than the state of New97571-36-vol i-20 296NATIONAL LABOR RELATIONS BOARDYork to its plant in Brooklyn, New York, and a considerable portion,approximately 83% for the same period, of the bags sold by therespondent is caused by the respondent to be sold and transported ininterstate commerce to states other than the state of New York fromits plantin Brooklyn, New York.'B.THE BARGAINING UNITIII.The production employees at the respondent's plant in Brook-lyn, excepting those engaged in a supervisory capacity, constitute aunit appropriate for the purposes of collective bargaining.C. THEUNION ANDITS ORGANIZERIV. The Burlap and Cotton Bag Workers Local Union No. 2469is a labor organization composed of burlap and cotton bag workers,including employees of the respondent.MiltonRosenberg, anaccredited organizer and label agent for the American Federation ofLabor (Exhibit B-10), is also an accredited general organizer fortheUnited TextileWorkers of America, an A. F. of L. affiliate(Exhibit B-11).Local Union No. 2469 is affiliated with the UnitedTextileWorkers of America.Rosenberg is the organizer and thebusiness representative of Local Union No. 2469, which position heoccupied during the month of October, 1935.D. THE RESPONDENTAND THE UNIONV. For nine weeks, from about July 30 to September 30, 1935, allof the respondent's employees were out on strike in an effort to securea written working agreement with the respondent.The strike tookplace when the respondent refused to consider a proposed collectiveagreement with a labor organization then known as the New andUsed Burlap and Cotton Bag Workers Union (hereinafter termedthe old union), affiliated with the United Hebrew Trades, composedof workers in the industry and of which the respondent's employeesthen were members.On September 30th the respondent's employeesreturned to work, having lost the strike, and without any collectiveagreement with the respondent.iFor the twelve months from November 15, 1934 to November 15, 1935, the respondent'spurchases and sales were as follows: (Statement furnished by the respondent under oath,in conformity with agreement made at hearing )Purchases:Sales :In New York State------$83,16152In New York State------$25,064.66In 5 other States andIn 29 other States, Italy,Porto RICO------------29, 62525Austria--------------126, 566. 64Total______________ $112,78677$151,631 30The statement furnishedby therespondent indicates purchases in five states during thecalendar year ended November15, 1935.Stampa, the respondent's secretary,testified thatthe respondent's purchases generally are made in eight states. DECISIONS AND ORDERS297VI. Thereafter, at a meeting of the old union, on October 3, 1935,attended by about 75 workers in the industry, including a number ofthe respondent's employees, it was unanimously decided to affiliatewith the United Textile Workers of America, a labor organizationassociated with the American Federation of Labor.Rosenberg, theorganizer, was present at this meeting and at a subsequent meetingon October 10th and spoke to the workers.The testimony is clearthat affiliation with the United Textile Workers included businessrepresentation through Rosenberg.The minutes of the October 10thmeeting show that Rosenberg "will act as our business agent fromnow on" (Exhibit B-7). The group was subsequently chartered asthe Burlap and Cotton Bag Workers Local Union No. 2469 (theunion in this case), and at a meeting on October 24, 1935, Rosenbergswore in the officers and the members (Exhibit B-8).VII. Nick Stannish, vice-president of the old union and of LocalNo. 2469 and an employee of the respondent, was delegated, at themeetings on October 3rd and 10th described above, to secure appli-cations and the initiation fees from his fellow workers, and to turnthem over to the union secretary, who was then to fill out applicationcards with receipt stubs attached, the latter to be given by Stannishto the members who had paid. The testimony and exhibits showthat 14 of the respondent's total of 18 production employees in thismanner became members of Local No. 2469. One of the member-ships was repudiated.This leaves a total of 13 of the respondent's18 employees 2, a clear majority, who are members of Local No,2469, and who designated the union as their representative for thepurposes of collective bargaining, thus constituting Local No. 2469,2Exhibit B-9 consists of 13 application cards to the United Textile Workers of Americashowing that the initiation fee of each applicant named thereon had been paid and receivedby the union,as follows :Molly RoccoEdna SavoldlCasper FilippiHelen AbramcyzkMary WaslewskiHelenBychuckLucy RoccoJulius KaplanStellaMerkelJoe StabileNick StannishStella FiancykStella RabowskiThese are all dated as receivedOctober 14,1935, except'the card of Stannish, datedNovember12th,who, according to the testimony,had voted for affiliation with theUnited Textileworkers at the October3rd meeting.was present at the October 10thmeeting, but had not in fact paid his initiation fee until November 12thStannish, union vice-president,testifiedthat 14 ofthe respondent's 18 employees paidthe initiation fee, received the receipt stubs, attached to the application cards, andbecame members of Local No.2469.These,according to his uncontradicted testimony,comprise the employees whose cards appear in Exhibit B-9,as specified above,exceptingStella Francyk, and, in addition,AliceKowsh and Alice Nikitick.Miss Kowsh testifiedthat she was a member of the union and wanted the union and Rosenberg to representherThe membership of Miss Nikitick is not questioned in the record.Molly Rocco,whose card appears in the exhibit, repudiated union membership in hertestimony;and there is testimony that Stella Francyk is not employedby therespondentThis leaves an unquestionedtotal of 13of the respondent's 18 employees who aremembers of the union and who consequently designated the union and Rosenberg torepresent them for the purposes of collective bargaining 298NATIONALLABOR RELATIONS BOARDby virtue of Section 9 (a) of the Act, as the exclusive representativeof all of the respondent's employees for the purpose of collectivebargaining.VIII. (a) On October 15, 1935, Rosenberg called on the respondentfor the purpose of negotiating an agreement.Although he had aconversation with Stampa, the respondent's secretary, and D. Pros-nitz, brother of the respondent's president and a member of the firm,when he broached the subject of an agreement he was told to awaitthe return of L. Prosnitz, the respondent's president, in a few days-On October 18th Rosenberg met both the Prosnitz brothers andStainpa.He had a proposed agreement in his pocket. But L. Pros-nitz told him he was not ready to sign a union agreement and askedhim to wait until November 1st.On October 22nd, Rosenberg metthe Prosnitz brothers again, and asked L. Prosnitz to look at aproposed. agreement which he offered him.Again, Prosnitz refusedto sign anything and stated he could make no reply until Novem-ber 1st.Neither L. Prosnitz nor the others, at any of these meet-ings, questioned Rosenberg's authority to represent the respondent'semployees or asked for his credentials.(b)On October 25th, at a regular membership meeting of theLocal No. 2469, Rosenberg was told by some of the respondent's em-ployees that their employer was attempting to form a company union.On November 1st, Rosenberg telephoned the respondent, and spoketo D. Prosnitz.Rosenberg asked him if the respondent was readyto negotiate an agreement with the union.The reply, according toRosenberg's uncontradicted testimony, was, "'we are forming a com-pany union' and he hung up".E. THE RESPONDENT AND THE "COLLECTIVE BARGAINING COMMITTEE"IX. Meanwhile, according to the testimony of Michael Mignone,an employee of the respondent and formerly a member of the oldunion but not a member of Local No. 2469, he presented a hand-written letter to the respondent on October 22, 1935, requesting a"talk . '.. about farming a shop union" (Exhibit B-2). The letteris signed by eight of the respondent's employees, three of whom are,members of Local No. 2469 and who testified that they wanted theunion to represent them and that they had signed this communicationat the request of the management or because of fear of the loss oftheir jobs.Mignone testified that the proposal for a "shop union"was his' own idea and that he had acted on the advice of his father,,aunion man.X. On October 22nd, the same day the letter specified in findingIX was received by the respondent, L. Prosnitz, its president, tookthe -letter to L. L. Balleisen, Industrial Secretary of the BrooklynChamber of Commerce, and asked for his advice.The respondent DECISIONS AND ORDERS299is not a member of the Chamber. According to Balleisen's owntestimony, he informed Prosnitz that "this letter is written so thatthe average individual . . . would be suspicious. It looks too muchlike collusion."He also said to Prosnitz, "the thing for you to dowould be to put it in the form that I have used in other companies".'Thereupon, Balleisen testified, he dictated to his secretary forms oftwo letters, to be used by Prosnitz and his employees in the fcrina-tion of a "shop union" and its recognition by the respondent.Onewas the form of a letter, from the employees to the respondent, datedOctober 23, 1935, announcing to the respondent that a "shop union"had been organized and that officers had been elected and a "collec-tive bargaining committee" had been appointed, and the other wasthe form of a letter from the respondent, recognizing the "shopunion" and the "committee".According to Balleisen's testimony,Prosnitz "was to give this copy (of the letter dated October 23rd)to the employees and when they . . . got it signed, he would recognizeit,and I dictated the type of letter that he should answer. . ."Healso advised Prosnitz that the respondent's employees hold an elec-tion to choose officers for the "shop union" and select the "collectivebargaining committee", and stated that he would furnish Prosnitzwith a form of agreement which he had used in other places to beused as a model for a contract with the respondent's employees.XI. (a) L. Prosnitz gave Mignone the form of the letter dated'October 23rd, drafted by Balleisen.Mignone testified that Prosnitzspoke to him of his conference with Balleisen and that Prosnitz"told me this was the form it was going to be in, and that they-would have an election and vote for officers and have the shop union".(b)On October 25, 1935, some of the respondent's employees werecalled by Mignone, his brother, Anthony, and James Zucchetto, bothalso employees of the respondent, to participate in an election of-officers for a "shop union".Not all of the respondent's employeeswere summoned.The testimony is clear that those known to bestaunch union members were not asked and did not participate inthe election.By permission of one of the Prosnitz brothers, the-election took place in-the respondent's plant, very close to the office.Pinto, the foreman, was present, and Stampa and L. Prosnitz passedby the place where it was held at the tim6. There were no nomina-tions.The employees were told to vote for any one they wanted.The Mignone brothers and Zucchetto counted the ballots.MichaelMignone announced the results : Michael Mignone elected president,Pinto, the foreman, vice-president, and Zucchetto, secretary.(c)On the same day, October 25, 1935, the respondent receivedfrom Michael Mignone a letter dated October 23, 1935, announcingthe organization of a "shop union" (the "Atlas Bag and Burlap Co.,Inc.Employees Union"), the election of officers and the appoint- 300NATIONAL LABOR RELATIONS BOARDment of a "collective bargaining committee" (the "Collective Bar-gaining Committee of the Atlas Bag and Burlap Company"), andrequesting recognition.This letter was signed by Mignone and ten,other employees of the respondent, including Pinto, the foreman(Exhibit B-3).Of these, four employees testified they were mem-bers of Local No. 2469 and desired the union and Rosenberg to rep-resent them, but had signed the letter through fear of the loss oftheir jobs.Some of these testified they signed the letter in the re-spondent's office, in the presence of Stampa, the respondent's secre-tary.There is also testimony that Pinto, the foreman, solicitedsignatures for the letter.The letter itself was actually typed onOctober 25, 1935, by the daughter of L. Prosnitz, the respondent'spresident, who is employed in the respondent's office.The letter is averbatim copy of the form letter composed by Balleisen, as set forthin finding X above, including the very date thereon, October 23,1935.The respondent, on the same day, recognized the "shop union"and the "collective bargaining committee" in a letter, (Exhibit B-4)which is a copy of the form letter given Prosnitz by Balleisen, as setforth in finding X above.(d)The "shop union" (the "Atlas Bag and Burlap Co., Inc. Em-ployeesUnion") and the "collective bargaining committee" (the"CollectiveBargaining Committee of the Atlas Bag and BurlapCompany"), described above, are labor organizations composed ofemployees of the respondent.XII. (a) After the election and exchange of letters, set forth infinding XI above, identical individual contracts of employment- werepresented by L. Prosnitz to some of the respondent's employees.Theform of the contract, like the letters, was furnished to L. Prosnitz byBalleisen.In form these contracts were signed by the "collectivebargaining committee" (the "Collective Bargaining Committee ofthe Atlas Bag and Burlap Company") specified in the letter ofOctober 23rd to the respondent (Exhibit B-3), and were to be signedby the employer and by each individual employee.Each of thefive committee members signed each contract as a committee memberand each signed such a contract individually.Pinto, the foreman,also signed such a contract, as did Rose Marchi, an employee whodoes not read or write English.(b)On November 1, 1935, the respondent's employees were as-sembled in the plant at the direction of L. Prosnitz and were ad-dressed by L. L. Balleisen for about 45 minutes.He read portionsof the contract to them from a copy he held in his hand, made ex-planatory remarks, and denounced outside unions as rackets andunion organizers as racketeers.He expatiated on the advantages ofa "shop union" and emphasized that it required no payment of dues. DECISIONS AND ORDERS301According to the testimony of some of the respondent's employees,Balleisen also made a statement that he would advise the respondentto close its plant unless its employees signed the contracts.Bal-leisen's own testimony as to this statement is that, "I made the state-ment that if I was the employer of this plant and I saw conditionsof that sort, I would stop operating my plant until the employeesagreed between themselves as to what they wanted".(c)Thereafter, at least two more of the respondent's employeessigned contracts.Both were members of Local No. 2469 and bothtestified they signed the contract through fear of the loss of theirjobs.There is testimony that after Balleisen's speech Pinto, theforeman, took open measures indicating that the respondent was pre-paring to close its plant.There is also testimony that Pinto andL. Prosnitz participated in soliciting signatures to contracts.XIII. (a) The contract furnished to the respondent by Balleisenand signed by the "collective bargaining committee" and by each ofnine of the respondent's employees, including the foreman (ExhibitsB-5, R-6-14), states that it is an agreement between the respondent"and the duly elected Collective Bargaining Committee of the em-ployees of the Atlas Bag and Burlap Company, and the Atlas Bagand Burlap Company Employees' Union consisting of the employeesof said company, and each and every one of the employees of saidcompany".Although disguised as a collective agreement, the con-tract, expressly intended for individual signature by employees, isan individual contract of employment.(b)The contract further provides for the wage scale in force onOctober 25, 1935, for a 40-hour week, and for extra overtime pay fortime in excess of 520 hours during any 13-week period.The re-spondent in the contract agrees not to resort to the lockout, but re-serves the right to discharge or lay off employees for specified rea-sons.The contract provides that the employees agree that "they orany of them" will not go out on strike "during the entire period ofthis agreement to November 1, 1940".(c)The contract also provides that "any employee has a right tojoin any union of his own choosing, or refrain from joining anyunion.Furthermore, no employee or person working for the em-ployer shall be obliged or required to, but may voluntarily, join theemployees' union of the Atlas Bag and Burlap Company.The em-ployees, or any of them shall not and have not the right to demanda closed shop or recognition by the employer of any union,and theemployer has the absolute and unqualified right to hire or dischargeany employee or employees for any reason or for no reason, andregardless of his or their affiliation or non-affiliation with any union".Such discharge is not subject to arbitration or mediation, "and anyaction of reinstatement, if any, will be taken voluntarily by the 302NATIONAL LABOR RELATIONS BOARDemployer if it deems such reinstatement advisable". (Italics sup-plied.)XIV. There was no negotiation or discussion between the respond-ent and "the committee" as to any of the terms of the contract.There was no bargaining in any'sense of the term.Not a word oreven punctuation mark in the contract as presented by L. Prosnitzwas altered.Copies of the contract were just signed without ques-tion by the employees, in the precise form originally furnished byBalleisento Prosnitz.F. CONCLUSIONSXV. The respondent's conduct as set forth in finding VIII aboveconstitutes a refusal to bargain with the exclusive representative ofall of its employees.This conclusion of fact is sharply emphasizedby the respondent's conduct set forth in findings X to XIV abovewhich negatives completely any intention on the part of the respond-ent to bargain collectively with the representative so designated byits employees.XVI. (a) The respondent's conduct as set forth in findings X,andXI above constitutes domination and interference with, theformation and administration of labor organizations of its employees.(b)Whether or not Michael Mignone, the avowed instigator ofthe "shop union" and the "collective bargaining committee", actedoriginally on his own initiative,3 every step he and those who asso-ciated with him took after October 22, 1935, followed without aniota of deviation the pattern and plan furnished to L. Prosnitz, therespondent's president, by Balleisen, and transmitted by Prosnitz toMignone.The right of employees to be free from such dominationor interference, guaranteed them by the National Labor RelationsAct, and the correlative duty imposed upon the employer not to so-dominate or interfere, cannot be evaded by the obvious and trans-farent subterfuge of, ready-made "shop union" plans furnished toemployers by the Industrial Secretary of a Chamber of Commerce,an association of employers.The evidence clearly establishes the-fact that the respondent participated not only in securing the "shop-union" plan from Balleisen, but also took an active part in "putting itover".The respondent's officers and foreman solicited signaturesto the letter dated October 23rd, furnished the services of its ste-nographer, and the use of its office, participated or were present atthe "election" on October 25th.The parts played by Al. Mignoneand his associates in perfecting the "shop union" and the "collective'The Trial Examiner,who heard Mignone testify,says in his intermediate report-(page 6The conflicting nature of Mr. Mignone's testimony throws doubt upon the-statements of his own participation in the formation of the shop union " DECISIONS AND ORDERS303.bargaining committee" were obviously directed by the respondent inaccordance with the scenario furnished by Balleisen.(c) The entire "shop union" plan is a sham, a formula for a puppetorganization devised to deprive employees of the right to self organ-ization and collective bargaining guaranteed them by the NationalLabor Relations Act, and made readily available, wholesale, to em-ployers determined to deprive their employees of such rights or igno-rant of their true meaning.The respondent in this case secured and.provided M. Mignone with the "shop union" plan and participatedin the formation and administration of the "shop union" and the"collective bargaining committee".(d)The true nature of the "shop union" and the "collective bar-gaining committee" is further revealed by the manner in which thecommittee accepted the contracts furnished by Balleisen and pre-scnted to L. Prosnitz.These agreements, according to the employeeswho signed them, were subscribed by each of the committee membersas a committee member and individually without question, discus-sion or change of a word or punctuation mark.There was no bargain-,ing in any sense of the term. Signatures were solicited by the foreman and by L. Prosnitz.Two of the employees who signed testifiedthey did so out of fear of the loss of their jobs; two of them do notread or write English, and testified that the contract was not read orexplained to them.(e)The nature and purpose of the respondent's conduct is empha-sized by the fact that its activity in behalf of a "shop union" andthe "collective bargaining committee" came just after the respondenthad been approached for the purposes of collective bargaining byRosenberg, the business representative of Local No. 2469, then repre-senting a clear majority of its employees, and just after L. Prosnitzhad put Rosenberg off until November 1st. See Finding VIII (a)above.XVII. (a) The contract furnished by Balleisen and used by therespondent for individual agreements with its employees as set forthin findings XII to XIV above, constitutes an individual anti-union,or "yellow dog" contract of employment, discriminatory in regardto terms or conditions' of employment and discouraging to member-ship in a labor organization, in this case Local No. 2469.(b)The contract deprives each employee who signs it of the rightto strike until November 1, 1940, of the right to demand recognitionof any union by the employer, and of the right to question dischargesfor any reason or no reason regardless of his affiliation or non-affilia-tion with any union.Despite the lip-service rendered by the termsof the contract to the right of an employee to join any union of hisown choosing, the agreement deprives each employee subscriber of 304NATIONAL LABOR RELATIONS BOARDthe fundamental rights inherent in union affiliation and activity-the right to union recognition, which means the right to collectivebargaining, the right to concerted activities for mutual aid or pro-tection, which is guaranteed to employees in Section 7 of the NationalLabor Relations Act, and the right to protest against the employer'sexercise of his most powerful anti-union weapon, discharge for unionaffiliation or activity.It would be hard to devise a more patentlyanti-union or "yellow dog" contract, or one more discouraging tomembership in a labor organization.XVIII. The respondent's (a) refusal to bargain with the exclusiverepresentative of all its employees as set forth in findings VI toVIII and XV above, (b) its domination and interference with theformation and administration of the "shop union" and the "collectivebargaining committee" as set forth in findings IX to XI and XVIabove, and (c) its solicitation of and entering into the individualcontract of employment set forth in findings XII to XIV and XVIIabove, and each item of such conduct, constitute interference, restraintand coercion of its employees in the exercise of the rights in Section7 of the National Labor Relations Act.G. THE RESPONDENT'S CONDUCT IN RELATION TO INTERSTATE COMMERCEXIX. The nine-weeks' strike which took place in the respondent'splant from about July 30 to September 30, 1935, was caused by therespondent's refusal to consider a collective agreement and to bar-gain collectively with its employees through a labor organization ofwhich they were members, as set forth in finding V above, and saidstrike diminished and reduced by about 50% of its normal volumethe respondent's business of reconditioning second-hand bags and itspurchase, sale and transportation of used and reconditioned bags ininterstate commerce.XX. On the basis of experience in the respondent's plant and inother plants, the respondent's conduct as set forth in findings XVto XVIII above, and each item of such conduct, burdens and obstructscommerce among the several States and the free flow of commerce,and has led and tends to lead to labor disputes, burdening andobstructing commerce and the free flow of commerce.THE RESPONDENT'S EXCEPTIONSThe respondent's exceptions to the Trial Examiner's intermediatereport are based chiefly on the contentions that his findings of fact,conclusions and recommendations are contrary to the evidence.Thefindings of fact and conclusions set forth above are in substantialaccord with those of the Trial Examiner, whose intermediate reportwe find to be supported by the evidence. The rulings of the, Trial DECISIONS AND ORDERS305Examiner in denying the respondent's motions to dismiss the com-plaint for lack of proof of the allegations therein and on the groundthat the respondent's business is not in interstate commerce areaffirmed.The respondent's motion, embodied in the exceptions to theintermediate report, to dismiss the complaint for want of evidenceto sustain its allegations and the Trial Examiner's findings and con-clusions is denied.The respondent's final exceptions are based on the contention thatthe National Labor Relations Act is unconstitutional, and amount toa renewal of its motion to dismiss the complaint on that groundmade at the hearing before the Trial Examiner. The motion isdenied.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board finds and concludes as amatter of law:1.The Burlap and Cotton Bag Workers Local Union No. 2469,affiliated with the United Textile Workers of America, and the "AtlasBag and Burlap Co., Inc. Employees Union" (the "shop union"),and the "Collective Bargaining Committee" of the "Atlas Bag andBurlap Company" (the "collective bargaining committee"), as setforth in the findings of fact above, are labor organizations within themeaning of Section 2, subdivision (5) of the National Labor Rela-tions Act.2.The production employees at the respondent's plant in Brooklyn,excepting those engaged in a supervisory capacity, as set forth in thefindings of fact above, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theNational Labor Relations Act.3.By virtue of Section 9(a) of the National Labor Relations Act,the Burlap and Cotton Bag Workers Local Union No. 2469, affiliatedwith the United Textile Workers of America, has been designatedand selected, as set forth in the findings of fact above, as the exclusiverepresentative of all of the respondent's employees for the purposesof collective bargaining.4.The respondent, by refusing to bargain collectively with therepresentative of its employees, as set forth in the findings of factabove, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8, subdivision (5) of the NationalLabor Relations Act.5.The respondent, by dominating and interfering with the forma-tion and administration of labor organizations, as set forth in thefindings of fact above, has engaged in and is engaging in unfair laborpractices within the meaning of Section 8, subdivision (2) of thesaid Act. 306NATIONAL LABOR RELATIONS BOARD6.The respondent, by discouraging membership in the labor or-ganization known as Burlap and Cotton Bag Workers Local UnionNo. 2469, affiliated with United Textile Workers Union, by solicitingand entering into individual anti-union contracts of employment withits employees, said conduct constituting discrimination in regard toterms and conditions of employment, as set forth in the findings offact above, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8, subdivision (3) of the said Act.7.clusions 4, 5 and 6, and in each of them, has interfered with, re-strained and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the said Act, as set forth in the findings of factabove, and has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8, subdivision (1) of the said Act.8.The unfair labor practices in which the respondent has engagedand is engaging, as set forth in the preceding conclusions 4, 5, 6 and 7,and the findings of fact above, constitute unfair labor practices af-fecting commerce within the meaning of Section 2, subdivisions (6),and (7) of the said Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Atlas Bag and Burlap Company, Inc., and its officersand agents, shall:1.Cease and desist from in any manner interfering with, restrain-ing or coercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection.2.Cease and desist from any manner of domination or interferencewith the formation or administration of th6 labor organizationsknown as the "Atlas Bag and Burlap Company Employees' Union"and the "Collective Bargaining Committee of the Atlas Bag andBurlap Company" and from in any manner soliciting or encourag-ing membership in such organizations and from dealing with orrecognizing such organizations as representing its employees andfrom continuing th8 existence of such organizations.3.Cease and desist from in any manner discouraging membershipin the Burlap and Cotton Bag Workers Local Union No. 2469,affiliatedwith the United Textile Workers Union, by discriminationin regard to any term or condition of employment through in anymanner offering, soliciting, entering into, continuing or enforcing or DECISIONS AND ORDERS307-.attempting to enforce the individualanti-unioncontracts of employ-ment with its employees set forth in the findings of fact above.4.Cease and desist from any refusal to bargain collectively withthe Burlap and Cotton Bag Workers Local No. 2469, affiliated withUnited Textile Workers Union, the exclusive representatives desig-nated therefor by its production employees, in respect to rates of pay,wages, hours of employment, or other conditions of employment.5.will effectuate the policies of the Act :(a)Personally inform in writing the officers of the "Atlas Bagand Burlap Company Employees' Union" and the -members of the"Collective Bargaining Committee of the Atlas Bag and BurlapCompany" that these organizations have been formed and admin-istered in violation of the National Labor Relations Act as set forthin this Decision, and that the respondent will not in any manner dealwith or recognize such organizations, and that they shall be dissolvedand ceaseto exist.(b)Personally inform in writing each and every one of itsemployees who has entered into the individual anti-union contractof employment, as set forth in the findings of fact above, that suchcontract constitutes a violation of the National Labor Relations Actand that the respondent is therefore obliged to discontinue suchcontract as a term or condition of employment and to desist fromin any manner to enforce or attempt to enforce such contract.(c)Enter into negotiations in good faith with the Burlap andCotton Bag Workers Local Union No. 2469, affiliated with UnitedTextileWorkers Union, designated as their exclusive representativefor the purposes of collective bargaining by its employees, as setforth in the findings of fact above, with the object of making anagreement covering rates of pay, wages, hours of employment andother conditions of employment.(d)Post notices immediately in conspicuous places in its Brooklynplant, on all floors thereof and near the time-clock, stating that underthe terms of and in compliance with this Order: (1) the respondentwill comply with the provisions of the National Labor Relations Act;and that (2) the respondent's employees will not be interfered with,restrained or coerced in the exercise of their rights to self-organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollectivebargainingor othermutualaid or protection; and that(3) the organizations known as the "AtlasBag and BurlapCompanyEmployees' Union" and the "CollectiveBargaining Committee ofthe Atlas Bag and Burlap Company" wereorganized in violationof the National LaborRelationsAct and that the respondent will nolonger recognizeor deal with these organizations and thatmember- 308NATIONAL LABOR RELATIONS BOARDship in these organizations will no longer be solicited or encouragedby the respondent, and that these organizations shall be dissolvedand cease to exist; and that (4) the individual anti-union contractsof employment entered into between the respondent and some of itsemployees are in violation of the National Labor Relations Act andthat the respondent will no longer offer, solicit, enter into, continue,enforce or attempt to enforce such contracts with its employees; andthat (5) the respondent will bargain with the Burlap and BagWorkers Local Union No. 2469, affiliated with United TextileWorkers Union, exclusively as the representative of all of its produc-tion employees;- and that (6) such notices will remain posted for aperiod of 30 consecutive days from the date of such posting.